Frankenthaler, J.
The corporation, the books of which are sought to be examined, is a foreign corporation. If the present application were made by a stockholder this court might nevertheless assume jurisdiction. (Matter of Rogers v. American Tobacco Co., 143 Misc. 306; affd., 233 App. Div. 708.) The motion is, *498however, made by petitioner solely as a director, for the alleged purpose of enabling him to “ satisfy myself that the business of the corporation was properly managed ” so that he might properly perform his duties as a director. It would seem that such an application is one relating to the internal management of the affairs of the foreign corporation. The motion is, accordingly, denied.
On reargument, June 21, 1939.
The application for inspection made by the petitioner does not affect the latter’s rights as an individual, for the motion was made by him solely in his capacity of director of respondent corporation. His rights as a stockholder were not involved. The motion for reargument is granted, but on such reargument the original disposition is adhered to.